Citation Nr: 1803393	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran elected to withdraw the service connection claim for cataracts from further consideration.  Subsequently, it appeared that the Veteran's attorney had re-raised the matter as mentioned in the October 2014 statement of issues.  However, per an August 2016 statement, the Veteran's attorney stated that he did not wish to pursue the service connection claim for cataracts.  Also, as noted by the June 2015 Board remand, a May 2014 rating decision granted increased ratings of 20 percent for right and left lower extremity peripheral neuropathy.  However, the Veteran's attorney indicated that the Veteran "does not challenge" the disability ratings assigned.  Accordingly, these issues are not being pursued on appeal and the only issue before the Board is the service connection claim for an acquired psychiatric disorder, as characterized on the title page.

This matter was previously remanded in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

Per the Board's June 2015 remand, the Veteran underwent VA psychiatric examination in May 2016.  The examiner diagnosed mood disorder unspecified and noted that the Veteran did not meet the diagnostic criteria under the Diagnostic and Statistical Manual for Mental Disorder (DSM IV or V) for a diagnosis of PTSD, as the Veteran reported intrusive memories, but denied any distress.  The examiner also stated that there was no narrative of evidence that significant pathology was present prior to 1968, it would be extremely unusual for an individual with PTSD to have worked for 32 years in an industrial setting and to report minimal loss of work time for psychiatric reasons, and to have never had the union have to intervene to save his job.  Regarding secondary service connection, the examiner stated that because the Veteran reported that he was sexually active and that he was satisfied with his diabetes management, the examiner concluded that neither of these (service-connected) conditions (erectile dysfunction and diabetes mellitus, type II) are likely to have caused or aggravated his condition.  Regarding the Veteran's service-connected peripheral nerve condition rated at 20 percent, the examiner stated that the condition did not seem to be severe enough to cause a mental disorder or significantly aggravate it.  The examiner acknowledged that he was not a neurologist.  Finally, the examiner stated that he was diagnosing mood disorder because there were some symptoms of anxiety and some of depression and it was not clear that either clinically predominates. 

In July 2017, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a private psychologist.  The psychologist diagnosed the Veteran with PTSD since the Veteran's first day in Vietnam.  He stated that both previous VA examiners mention that there is overlap between the symptoms of depression and PTSD and while that is correct, the only symptom that differentiates them is the exposure to life-threatening and/or life-ending stressors.  The psychologist stated that this produced the PTSD syndrome and any depression the Veteran has is from how he was treated when he got home, any survivors guilt or participation guilt, any grief and any failure of the VA system to properly diagnose and treat him.  The psychologist stated that the Veteran reported that he felt fearful during that first firefight and when he saw mangled bodies and that the Veteran wrote in his March 2017 statement that during the first firefight, "we were afraid of what was happening.  We had no weapons, most of us were crying.  We covered ourselves with mattresses."  The psychologist stated that he has no idea why the Veteran would not tell the first VA examiner these things but that he was sure that the extreme emotions were there at that time and forever after both in-country and back in "the world."  Therefore, the psychologist stated that he considers any previous lack of diagnosis the Veteran with PTSD to be clear and unmistakable error.  

The Board notes that the 2017 psychologist also noted other discrepancies between what the Veteran reported to him and what he reported to previous VA examiners.  Moreover, the Board finds that both the May 2016 VA opinion and the 2017 private opinion are conclusory at best.  In light of this, the Board finds that an addendum medical opinion should be obtained upon remand.

Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to a VA examiner to obtain an addendum medical opinion regarding the nature and etiology of the Veteran's psychiatric disorder, to include PTSD and depression.  The entire claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 

Following review of the claims file, identify all current psychiatric diagnoses for the Veteran.  Then provide an opinion for the following questions:

a. Does the Veteran meet the criteria for a diagnosis of PTSD using the DSM-IV criteria?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD had its onset during service, or is otherwise related to his active service?  If the Veteran fails to meet the criteria for a diagnosis of PTSD under DSM-IV criteria, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.

b. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that a diagnosed psychiatric disorder had its onset during service or within the first post-service year (March 1967 to March 1968), or is otherwise etiologically related to active service?

c. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that that a diagnosed psychiatric disorder was caused or aggravated/permanently worsened (specify which, as applicable) by a service-connected disability, to include diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities, as well as erectile dysfunction.

A rationale should be given for all opinions and conclusions rendered. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. After completing the above requested action, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate action, if in order. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




